DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 16-18 and 35.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 35 have been considered but are moot because the new ground of rejection does not rely on the manner in which any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner acknowledges the previously presented grounds of rejection are overcome by the current amendment. The current grounds have changed based on the amendments, though the art utilized has not.
The Examiner notes that the suggested claim language outlined in the previous interviews was not adopted. Further, the Examiner wishes to note that during the interviews the Examiner did not formally take the position that “the independent claims would be allowable over the cited references” (Remarks, pg.7) but did state that the suggested amendment did appear to differentiate from the art utilized in the rejections.

Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
The Applicant has argued that the new claim language of claims 1 and 18 is supported by the original specification’s characterization of the laser operating in a picosecond range (Remarks, pg.8) and that the picosecond range is known in the art to comprise 1ps to some tens of ps (Remarks, pg.8).
The Examiner does not agree that the current amendments to claims 1 and 18 are clearly supported by the original specification. Although the original specification discloses operation in the picosecond range (spec. pg.10 para.2) the specification is silent as to the portion or extent over the picosecond range the laser operates within. For example, no pulse duration values are stated within the picosecond range. No disclosure is made that the device operates over ALL OF the picosecond range. Therefore, the specification supports language utilized in claim 35, but does not support language used to justify the ranges claimed in claims 1 and 18 as those ranges cover only portions of what can be considered the picosecond range which the specification does not disclose operation occurring within.
It is further noted that the cited RP photonics article states “A picosecond laser is a laser which emits optical pulses with a duration between 1ps and (usually) some tens of picoseconds.” (emphasis added). This emphasized portion of the citation makes clear that the picosecond range is not clearly defined and therefore creating ranges based on 1-50ps (Remarks, pg.9) would not be considered to reasonably cover what a skilled artesian would necessarily consider a picosecond range/laser. 
The Examiner refers to the webpage listed in the Conclusion section below captured in 2017. This site clearly labels “picosecond lasers” and states operation values of “20-80ps”. This is an example of how there is not a strict picosecond range, and how creating a range of 1-50ps used in the claims does not particularly correspond to what may be considered picosecond operation.
The Applicant has further relied upon pulse shapes of sech2 or Gaussian to provide the claimed ranges, though the original specification does not disclose either sech2 or Gaussian shapes.
Further, the resultant numbers of the range based calculations were not able to be duplicated by the Examiner using online resources and it is not clear how the calculated numbers were achieved.
Finally, the Applicant appears to be introducing evidence through the Remarks. It is noted that Attorney arguments cannot take the place of evidence within the record (MPEP 716.01 c).

Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 (and all claims dependent therefrom; 2-4, 6-13, 15-17) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18 have been amended to state:
a full-width at half maximum spectral width of the output filtered pico-second light pulses at the first optical outlet is in an interval between 0.02 nm and 1.5 nm over a corresponding tuning range, and a full-width at half maximum spectral width of the output filtered pico-second light pulses at the second optical outlet is in an interval between 0.05 nm and 3.4 nm over the corresponding tuning range.
The specification as originally filed is found to contain values of 1.2nm and 2nm for FWHM values (pg.13 para.3) and is not found to teach the remainder of the ranges claimed. Therefore it is not clear that the Applicant had possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105826801A, applicant submitted prior art; note that an additional ESPACENET based translation is included which more clearly defines the use of Yb) in view of Zhang et al. (“Ultrafast fiber laser sources: examples of recent developments”, applicant submitted prior art).
With respect to claim 1, Wang teaches a laser device (fig.2) for outputting filtered light pulses for inducing coherent Raman scattering in a sample ([0006] diagnostics, etc.; [0042] at least 1550/1500 usable therein), the laser device comprising: a first optical cavity (fig.2 top) comprising a first gain medium (fig.2 #3); and a second optical cavity (fig.2 bottom) comprising a second gain medium (fig.2 #12) different to the first gain medium ([0037]), wherein the first gain medium and the second gain medium are each excitable by a pump light source (fig.2 #1/10) to generate light at respective different ranges of wavelengths ([0037]); a synchronizer optically coupled to both the first optical cavity and the second optical cavity (fig.2 #5), wherein the synchronizer is configured to synchronize and mode-lock light from the first optical cavity and the second optical cavity (abstract, pulsed operation based on mode-locking via saturable absorber); and a first optical filter (fig.2 #8) and a second optical filter (fig.2 #14), wherein the first optical filter and the second optical filter are configured to filter the light from the first optical cavity and the second optical cavity respectively in order to output first filtered light pulses at a first predetermined range of wavelengths and second filtered light pulses at a second predetermined range of wavelengths ([0034]), and respectively output the filtered light pulse at a first optical outlet of the first optical cavity (fig.2 upper right) and at a second optical outlet of the second optical cavity (fig.2 lower right); wherein at least one of the first optical filter or second optical filter is a tunable optical filter and configured to vary the first predetermined range of wavelengths or the second predetermined range of wavelengths respectively ([0034]); and wherein the synchronizer comprises a saturable absorber and is configured to carry out synchronization and passive mode locking of the light pulses from the first optical cavity and the second optical cavity ([0034], pulsed operation based on mode-locking via saturable absorber). Wang teaches the device outlined above, but does not teach a first fiber amplifier doped with the first gain medium at the first optical outlet and a second fiber amplifier doped with the second gain medium at the second optical outlet for amplifying the light or the filtered light pulses. Zhang teaches a similar fiber laser design (fig.3c) and further that the first gain medium is matched with a similarly doped amplifier and the second gain medium is also matched with a similarly doped amplifier (pg.7 col.2 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use the extra matched amplifier in the system of Wang as demonstrated by Zhang in order to increase the output power of the laser(s).
Wang further does not teach at least one of the first optical outlet and the second optical outlet are, respectively, coupled to an optical isolator to directionally output the respectively output filtered light pulse. Zhang further demonstrates (fig.3c) that optical isolators can be added to both the upper and lower cavities (fig.3c isolator x2) and that the isolators play a role along with a circulator (fig.3c beneath the CFBG element) within the cavities to control the light circulating direction. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the cavities of Wang to each include a directional isolator as demonstrated by Zhang in order to control the direction of light circulating within the cavities at locations other than the elements directly coupled to the circulators (Wang, fig.2 #8/14) thereby allowing for light to exit at the output couplers from a single direction rather than half the circulating light not being emitted each pass due to the circulation direction not aligning with the output couplers.
Wang additionally does not teach picosecond pulses, the pulses having a full-width at half maximum spectral width of the output filtered pico-second light pulses at the first optical outlet is in an interval between 0.02 nm and 1.5 nm over a corresponding tuning range, and a full-width at half maximum spectral width of the output filtered pico-second light pulses at the second optical outlet is in an interval between 0.05 nm and 3.4 nm over the corresponding tuning range. Zhang further demonstrates operation in the picosecond range (section 5, para.1, 5) and FWHM values for the two outputs to be 1.48nm and 0.24nm at 1535 and 1076nm respectively (section 5, para.8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize picosecond based pulses with values of FWHM within the claimed ranges in the device of Wang as Zhang has demonstrated such operation is useful for diagnostic type applications (Zhang, section 5, para.1) which are of interest to Wang ([0006]).
With respect to claim 2, Wang teaches the device outlined above, but does not specify the tunable optical filter comprises an etalon based fiber optic tunable filter. Tunable etalon filters are well known in the art. The particular tunable filter used in Wang does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the known tunable etalon filter into the system of Wang in place of the tunable grating filters by an obvious engineering design choice allowing for selection of a desired filtering type which would enable an equivalent filtering result. 
With respect to claim 3, Wang teaches the first optical filter and the second optical filter are positioned within the first optical cavity and second optical cavity respectively (fig.2).
With respect to claim 6, Wang teaches the synchronizer comprises graphene or carbon allotropes ([0034]).
With respect to claim 7, Wang teaches the laser device is a fiber laser (fig.2).
With respect to claim 8, Wang teaches the laser device is an all-fiber laser (each element taught to be fiber based).
With respect to claim 9, Wang teaches the device outlined above, including the lack of polarization based optics, but does not teach each of the first optical cavity and second optical cavity comprises an isotropic optical fiber. Materials used to form isotropic fibers are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiber of these known isotropic materials as polarization maintenance is not required, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 10, Wang teaches each of the first optical cavity and second optical cavity comprises a single-mode optical fiber ([0034]).
With respect to claims 11 and 12, Wang teaches the device outlined above, but does not teach one of the first optical cavity and second optical cavity comprises an optical delay line for matching the lengths of the first optical cavity and the second optical cavity, wherein the optical delay line comprises a fiber-pigtailed optical delay line. Zhang teaches a similar fiber laser design (fig.3a – note should read ‘c’) and further that the upper cavity uses a delay line of a fiber pigtail type (pg.6 col.1 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use the pigtail delay line in the system of Wang as demonstrated by Zhang in order to allow for adjustment of the cavity length to enable synchronizing the resonators (Zhang, pg.7 col.1 para.3).
With respect to claim 13, Wang teaches the gain media comprise any one of ytterbium or erbium ([0034] Yb).
With respect to claim 15, Wang teaches the first predetermined range of wavelengths and the second predetermined range of wavelengths comprise the range of 1040nm to 1080nm and/or 1535nm to 1600nm ([0042] at least 1550/1500).
With respect to claim 18, Wang, as modified, teaches a method of outputting filtered light pulses from a laser device for inducing coherent Raman scattering in a sample as outlined in the operation of the device describe in the rejection of claim 1.

Claims 4, 16, 17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Zhang in view of Freudiger et al. (US 2016/0178439).
With respect to claim 4, Wang teaches the device outlined above including the first optical cavity and the second optical cavity respectively output the light at a first optical outlet and a second optical outlet (see claim 3 rejection), but does not teach the first optical filter and the second optical filter are positioned externally to the first optical cavity and second optical cavity respectively. Freudiger teaches a related 2 output laser system (fig.23 top/bottom branches) wherein optical filters are found external to the oscillator ([0238]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to replace the internal filters of Wang with the external filters demonstrated by Freudiger as a matter of engineering design choice allowing for selection of a system architecture which would continue to enable a final filtered output product.
With respect to claim 16, Wang teaches the device outlined above, but does not teach two collimators configured to collimate the filtered picosecond light pulses. Freudiger further teaches collimators disposed at the output of each branch (fig.11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the output collimators taught by Freudiger in the system of Wang in order to prepare the beams spatially before introduction to a sample.
With respect to claim 17, Wang teaches the device outlined above, but does not teach two dichroic mirrors configured to combine the collimated picosecond light pulses from both of the two collimators. Freudiger further teaches using a dichroic mirror at a collimator output (fig.11). Freudiger does not specify dichroic mirrors at both outputs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a dichroic mirror after the collimators in the combined system of Wang and Freudiger in order to couple the beams together. Further, it would have been obvious to utilize dichroic mirrors at each collimator output to limit the desired wavelength ranges being combined.
With respect to claim 35, Wang teaches a laser device (fig.2) for outputting filtered light pulses for inducing coherent Raman scattering in a sample ([0006] diagnostics, etc.; [0042] at least 1550/1500 usable therein), the laser device comprising: a first optical cavity (fig.2 top) comprising a first gain medium (fig.2 #3); and a second optical cavity (fig.2 bottom) comprising a second gain medium (fig.2 #12) different to the first gain medium ([0037]), wherein the first gain medium and the second gain medium are each excitable by a pump light source (fig.2 #1/10) to generate light at respective different ranges of wavelengths ([0037]); a synchronizer optically coupled to both the first optical cavity and the second optical cavity (fig.2 #5), wherein the synchronizer is configured to synchronize and mode-lock light from the first optical cavity and the second optical cavity (abstract, pulsed operation based on mode-locking via saturable absorber); and a first optical filter (fig.2 #8) and a second optical filter (fig.2 #14), wherein the first optical filter and the second optical filter are configured to filter the light from the first optical cavity and the second optical cavity respectively in order to output first filtered light pulses at a first predetermined range of wavelengths and second filtered light pulses at a second predetermined range of wavelengths ([0034]), and respectively output the filtered light pulse at a first optical outlet of the first optical cavity (fig.2 upper right) and at a second optical outlet of the second optical cavity (fig.2 lower right); and wherein the synchronizer comprises a saturable absorber and is configured to carry out synchronization and passive mode locking of the light pulses from the first optical cavity and the second optical cavity ([0034], pulsed operation based on mode-locking via saturable absorber). Wang teaches the device outlined above, but does not teach a first fiber amplifier doped with the first gain medium at the first optical outlet and a second fiber amplifier doped with the second gain medium at the second optical outlet for amplifying the light or the filtered light pulses. Zhang teaches a similar fiber laser design (fig.3c) and further that the first gain medium is matched with a similarly doped amplifier and the second gain medium is also matched with a similarly doped amplifier (pg.7 col.2 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use the extra matched amplifier in the system of Wang as demonstrated by Zhang in order to increase the output power of the laser(s).
Wang teaches the device outlined above including the first optical cavity and the second optical cavity respectively output the light at a first optical outlet and a second optical outlet (see claim 3 rejection), but does not teach the first optical filter and the second optical filter are positioned externally to the first optical cavity and second optical cavity respectively. Freudiger teaches a related 2 output laser system (fig.23 top/bottom branches) wherein optical filters are found external to the oscillator ([0238]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to replace the internal filters of Wang with the external filters demonstrated by Freudiger as a matter of engineering design choice allowing for selection of a system architecture which would continue to enable a final filtered output product.
Wang additionally does not teach picosecond pulses. Zhang further demonstrates operation in the picosecond range (section 5, para.1, 5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize picosecond based pulses in the device of Wang as Zhang has demonstrated such operation is useful for diagnostic type applications (Zhang, section 5, para.1) which are of interest to Wang ([0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2017-1089017 A, US 2019/0221986, CN 111404007, CN 209200364, Jia et al. (“Passively synchronized q-switched and mode-locked dual-band tm3+:ZBLAN fiber lasers using a common graphene saturable absorber”, Scientific Reports, 6:36071, 11/02/2016) are each found to teach similar shared saturable absorber laser systems.
https://ekspla.com/products/picosecond-lasers/ is found to teach picosecond laser operation outside the range stated in the Applicant’s Remarks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828